Citation Nr: 1107282	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  99-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the residuals of frostbite 
(or cold injury) of the hands and feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  
His service personnel records indicate that he was en route to 
Vietnam from December 9, 1967 until January 17, 1968, and that he 
served in Vietnam from January 17, 1968 to March 10, 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the Veteran's May 
1998 claim for entitlement to service connection for residuals of 
frostbite (or cold injury) of the hands and feet.

The Board remanded the issue of service connection for the 
residuals of frostbite (or cold injury) of the hands and feet for 
additional development in January 2001, June 2005, and October 
2009.  The case has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

Residuals of frostbite (or cold injury) of the hands and feet are 
not shown by competent evidence to be related to the Veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

Residuals of frostbite (or cold injury) of the hands and feet 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated November 2001, December 2005, January 2008, October 
2008, November 2008, January 2009, and June 2009, provided to the 
Veteran before the August 2002 supplemental statement of the case 
and the July 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claims, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in January 2009 and June 2009.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in January 2009 and June 2009, the RO readjudicated the 
claim in a supplemental statement of the case in July 2009.  
Thus, the timing defect in the notice has been rectified.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in a January 2001 
remand, instructed the AOJ to provide the Veteran with a 
comprehensive VA examination to determine the nature and etiology 
of his claimed disability, and to comply with the duties to 
notify and assist the Veteran in accordance with the VCAA.

In a second remand dated June 2005, the Board instructed the AOJ 
to determine whether the Veteran was exposed to the cold via 
guard duty either at Fort Dix, New Jersey, or at the Aberdeen 
Proving Grounds in Aberdeen, Maryland; to obtain the climatic 
data for Aberdeen, Maryland, from the National Climatic Data 
Center of the National Oceanic and Atmospheric Administration 
(NOAA) for the period of October 1967 through December 1967; and 
to obtain a clarification from the January 2003 VA examiner, in 
light of that additional evidence, as to whether the Veteran 
suffered from cold weather injuries while he was in the military, 
or to provide a new VA examination if that examiner is 
unavailable.

In a third remand dated October 2009, the Board instructed the 
AOJ to make a determination, based on the acquisition of records 
from the National Personnel Records Center (NPRC) or any other 
appropriate source, as to whether the Veteran was stationed at 
Fort Dix, New Jersey, in December 1967, prior to his deployment 
to Vietnam.  The Board also instructed the AOJ to contact the 
National Climatic Data Center of NOAA and obtain the climatic 
data for Fort Dix, New Jersey, for the period of December 1967 
through January 1968, only if additional evidence was obtained 
from NPRC pursuant to the Veteran's claimed service at Fort Dix.  
The Board also asked the AOJ to provide the January 2003 VA 
examiner with any additional information obtained pursuant to 
this remand, and to ask the examiner to express a less equivocal 
opinion as to whether the Veteran suffered from cold weather 
injuries while he was in the military.  The Board noted that if 
the January 2003 VA examiner was not there, a new VA examination 
should be provided to determine whether it is at least as likely 
as not that any existing upper or lower extremity pathology is 
the residual of a cold injury or some other condition 
attributable to the Veteran's military service.

The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with VCAA notice in 
November 2001, December 2005, January 2008, October 2008, 
November 2008, January 2009, and June 2009.

Additionally, the AOJ obtained a VA Cold Injury Protocol 
Examination in January 2003.  The AOJ also obtained a new VA Cold 
Injury Protocol Examination, from a different examiner, in April 
2010.

The AOJ also sent the Veteran a letter in December 2005 asking 
him to explain his statement that he performed guard duties at 
Fort Dix, New Jersey, in light of the absence of any reference to 
Fort Dix in his service personnel records.  In letters dated July 
2008, September 2008, and November 2008, the Veteran stated that 
he sustained frostbite during guard duty at Fort Dix, New Jersey, 
prior to his deployment to Vietnam.  In his July 2008 letter, the 
Veteran reported that he had served on guard duty for 3 of the 4 
days that he was stationed at Fort Dix, that he was treated with 
pain pills at the Fort Dix hospital, and that the "same pain 
lasts even to this day, especially during cold weather."  In his 
November 2008 letter, the Veteran reported that he was treated 
for frostbite at the Fort Dix Army Hospital during the time that 
his Temporary Additional Duties (TAD) order assigned him to Fort 
Dix.

The AOJ also asked Aberdeen Proving Ground whether the Veteran 
had served on guard duty during his service there from October 
12, 1967 through December 9, 1967 in letters dated January 2008, 
October 2008, and November 2008.  The AOJ apparently discontinued 
this inquiry after learning from the Veteran's July 2008, 
September 2008, and November 2008 letters that he did not sustain 
his frostbite injuries at the Aberdeen Proving Ground.  The Board 
finds that this action was proper in light of the information 
provided by the Veteran.

The AOJ also contacted NPRC and asked them to furnish active duty 
inpatient clinical records for the Veteran's alleged frostbite of 
the hands and feet from January 1, 1967 to December 31, 1968 at 
Fort Dix Army Base.  In November 2008, NPRC replied that searches 
of Fort Dix Army Base for 1968 were conducted, but no records 
were located.  NPRC appears to have misread the dates of the 
request; the AOJ's request clearly covered both 1967 and 1968, 
but NPRC only responded regarding 1968.  In response to the 
Board's October 2009 remand instruction on this point, the AOJ 
obtained all of the Veteran's available personnel documents from 
the NPRC in January 2010.

Finally, in May 2006, the AOJ sent a letter to the National 
Climatic Data Center of NOAA, requesting climatic data for 
Aberdeen, Maryland, for the period of October 1967 through 
December 1967.  The National Climatic Data Center responded later 
that month that it would provide a certified copy of such records 
for $73, or a non-certified copy for $10.  Because VA is unable 
to pay for these records, no copies were obtained.  Additionally, 
because none of the service personnel records obtained from NPRC 
in January 2010 showed that the Veteran had service at Fort Dix, 
no attempt to obtain climatic data for Fort Dix, New Jersey, was 
required by the October 2009 remand.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service treatment 
records, VA treatment records, and private treatment records have 
been obtained.

The Board has considered that no records of the Veteran's alleged 
service at Fort Dix, New Jersey, between December 9, 1967 and 
January 17, 1968 are available.  Under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that the 
records sought do not exist, or that further efforts to obtain 
those records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.

In January 2010, in response to the AOJ's request for the 
Veteran's complete personnel file or any other Service Department 
records showing service at Fort Dix, New Jersey, NPRC replied 
that it was mailing all available personnel documents.  However, 
no records of service at Fort Dix were contained therein.  In 
light of the NPRC's response, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records may have been lost while in 
the government's possession, VA has a heightened duty to assist 
the Veteran by advising him of alternative forms of evidence that 
can be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  In this case, VA advised the Veteran of 
numerous examples of evidence that could be developed to 
substantiate his claims in its November 2001, December 2005, 
January 2008, October 2008, November 2008, January 2009, and June 
2009 letters.  Moreover, in the above paragraph, VA explained 
that it had contacted the NPRC, and did not stop contacting the 
NPRC until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate the 
records would not be justified because the NPRC determined that 
it had sent VA all available personnel documents.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his residuals of 
frostbite (or cold injury) of the hands and feet.  Absent any 
evidence showing that the Veteran is in receipt of said benefits 
for his claimed disorder, VA need not attempt to obtain his SSA 
records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Residuals of Frostbite (or Cold 
Injury) of the Hands and Feet

The Veteran's service treatment records show no evidence of 
frostbite or cold injury of the hands or feet, nor any residuals 
thereof.  At his August 1967 induction examination, the Veteran's 
upper extremities were found to be normal on clinical evaluation, 
and his feet were found to be abnormal only because of pes cavus 
(an excessively raised arch or instep on the bottom of the foot), 
which is unrelated to frostbite or cold injury, and which the 
clinician determined was not considered disabling (NCD).  At his 
March 1969 separation examination, the Veteran's upper 
extremities, lower extremities, and feet were all found to be 
normal on clinical evaluation.  Additionally, in his March 1969 
Report of Medical History at separation, the Veteran checked a 
box indicating that he did not have, and had never had, foot 
trouble.

Nearly 30 years later, in his May 1998 claim, the Veteran 
reported that "I had severe frostbite on both of my hands and 
legs while I was in active duty service at Fort Dix, New Jersey.  
At the present time, I have aches and pains on both hands and 
feet."

In June 1998, the Veteran told a private clinician that his feet 
and ankles were swelling up.  In January 2000, the Veteran 
informed that clinician that his hands and feet ached.

In his August 1998 notice of disagreement, and again in his 
November 1999 substantive appeal, the Veteran asserted that his 
frostbite of both hands and feet were incurred during his 
military service.

The Veteran sought treatment from a private physician, J.D. Popp, 
MD, in May 2001.  The Veteran reported experiencing pain from his 
right knee to his right foot, and from his left leg to his left 
foot.  He also stated that he has had some numbness and tingling 
in his fingers and toes for a few years.  Dr. Popp diagnosed the 
Veteran with osteoarthritis of his right knee and a possible 
peripheral neuropathy related to his diabetes.

VA provided the Veteran with a Cold Injury Protocol Examination 
in January 2003.  The examiner reviewed the claims file.  The 
Veteran reported that, in 1967, on the day before he left for 
Vietnam, he was assigned to guard duty at Fort Dix, New Jersey.  
The Veteran stated that he was walking his post in heavy snow and 
ice, with the snow higher than his knees.  He further noted that 
he walked for one hour, then one hour and 35 minutes, then one 
hour and 45 minutes, and then 2 hours.  He described his hands 
and feet as having been frozen and stiff while he was outside, 
and then chalk white, painful, burning, and numb upon warming 
them by a stove.  He noted that he had touched the stove 
accidentally, and that although his hand turned red, he did not 
feel anything.  The Veteran stated that he was treated for this 
condition with pain pills at Fort Dix, and told that he would be 
very warm in Vietnam.  The Veteran stated that he now has normal 
sensation throughout his hands, feet, fingers, and toes, but also 
a severe pain on the medial and lateral sides of all fingers 
"like a knife cutting down both sides."  The VA examiner noted 
that the Veteran's motion describing his hand pain was "exactly 
in the distribution of the digital nerves on the medial and 
lateral aspects of each finger.  That is a very accurate 
description of nerve pain distribution and I doubt he has the 
sophistication to know the anatomy that well."  With respect to 
his feet, the Veteran reported that he has plantar burning, and 
that the tops of his feet-including his toes-tingle and ache.  
The Veteran reported having symptoms of hyperhidroses (excessive 
and unpredictable sweating) of his hands and feet, and 
paresthesias (tingling and numbing) on the back of his left hand.

On examination, the Veteran had loss of pinprick sensation 
primarily in the left dorsal (back of the) hand, and pinprick 
sensation and touch were diminished in the finger and toe areas 
of both sides.  The VA examiner determined that the "Veteran 
gives a compelling description of essentially 'chill blain' 
[a.k.a. chilblain, or ulcers affecting the extremities] type of 
cold injury."  The examiner opined that "the paresthesias, 
numbness, dullness to pinprick, and finally, the dysesthesias 
[pain caused by lesions of the nervous system], are all classic 
descriptions of a cold injury.  The same is true regarding the 
trophic changes in the skin of his feet and distal legs, plus his 
fingers and the joint osteoarthritis and osteoporosis and 
stiffness, plus nail friability and skin sloughing and peeling, 
plus cold intolerance.  These all speak more accurately of a cold 
injury and neuropathy, rather than the sensory peripheral 
neuropathy of diabetes mellitus.  My opinion is that it is at 
least as likely that the Veteran suffered a significant cold 
injury to his hands and feet at some time in his life as it is 
that there is some other explanation such as a spinal 
radiculopathy due to spurring at the neural foramina.  I do not 
believe this hand and foot pain is due to a diabetic sensory 
peripheral neuropathy because the symptoms and story are more 
classic for the cold injury and especially because diabetes 
mellitus is a disease of small and medium blood vessels that 
secondarily affect the nerves.  And, in this case, the Veteran's 
problem is less due to a vascular deficiency[--]note the 
extremely rapid capillary refill time and general good color this 
late in the condition[--]and more a primary nerve injury 
(neuropathic) problem.  Finally, the cold injury explains the 
distal hand and foot pain."

Following that exposition, the examiner concluded with the 
statement that "there is no real need to involve diabetes 
mellitus as a cause of a sensory peripheral neuropathy....Further, 
it is more likely than not that one of the possibilities is the 
cause of the pain problem in the hands and feet.  Either the cold 
injury, the diabetes or the spinal compression, but not all three 
or even for that matter two.  Most likely, just one cause of this 
condition is here."

As noted above, the Veteran stated that he sustained frostbite 
during guard duty at Fort Dix, New Jersey, prior to his 
deployment to Vietnam, in letters to VA dated July 2008, 
September 2008, and November 2008.  In his July 2008 letter, the 
Veteran reported that he had served on guard duty for 3 of the 4 
days that he was stationed at Fort Dix, that he was treated with 
pain pills at the Fort Dix hospital, and that the "same pain 
lasts even to this day, especially during cold weather."  In his 
November 2008 letter, the Veteran reported that he was treated 
for frostbite at the Fort Dix Army Hospital during the time that 
his TAD order assigned him to Fort Dix.

VA provided the Veteran with a second Cold Injury Protocol 
Examination in April 2010.  The examiner reviewed two volumes of 
the claims file.  The VA examiner noted that the Veteran is in 
receipt of service connection for his peripheral neuropathy of 
the left upper extremity, peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left lower 
extremity, and diabetic mononeuropathy of the right leg, all 
associated with his service-connected diabetes mellitus, type 2.  
The Veteran again reported that he experienced frostbite of his 
hands and feet during his service at Fort Dix, New Jersey, in 
approximately December 1967.  The Veteran stated that the snow at 
the time was thigh-deep and the temperature was -1 degree 
Fahrenheit, and that he was exposed to these conditions for hours 
while on guard duty.  The Veteran also reported that a doctor at 
Fort Dix told him that he had frostbite, although no treatment 
records from Fort Dix are in the Veteran's claims file.  The 
Veteran stated that his symptoms subsided and his hands and feet 
returned to normal appearance after several days.  The Veteran 
reported that he has aching and tingling pain in his hands and 
feet all the time, and that it worsens in cold weather and at 
night.  He also reported weakness in his hands and feet.

On examination, the Veteran had no decreased light touch 
sensation, no decreased vibration sense, and no objective 
manifestations of weakness.  Additionally, the examiner found no 
ulcers in his hands and feet.  The examiner found that the 
Veteran's subjective decrease in sensation in his hands and feet 
was not demonstrated objectively on physical examination.  
Additionally, the examiner found that the Veteran "reports 
paresthesias and numbness though he has normal light touch 
sensation to 10 gram monofilament device in the palms, tips of 
the fingers, the ankles, dorsum and soles of the feet and tips of 
the toes.  He does not have chronic pain resembling causalgia or 
reflex sympathetic dystrophy....He does not have breakdown or 
ulceration of frostbite scars....There is no arthritis or joint 
symptoms including limitation of motion of the affected 
areas....There is no skin thinning or thickening of the affected 
parts....There is no excessive sweating."  Additionally, the 
examiner found no scars on the Veteran's hands or feet.

The examiner diagnosed the Veteran with mild peripheral 
neuropathy of cold injury causing only subjective symptoms but 
superimposed on service-connected peripheral neuropathy of the 
upper and lower extremities.  The examiner found no podiatric, 
dermatologic, or rheumatologic diagnosis.  He opined that "the 
Veteran has a normal peripheral nerves examination including 
light touch and vibration sense in the fingers and toes as he did 
on the cold injury examination of January 16, 2003.  It is not 
possible to state presently to what degree his subjective 
symptoms are due to his service-connected peripheral neuropathies 
for diabetes mellitus versus cold injury."

The Board finds that the VA examination is adequate.  In order 
for a VA examination to be considered adequate in a case of 
service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Here, the examiner found that "it is not possible 
to state presently to what degree his subjective symptoms are due 
to his service-connected peripheral neuropathies for diabetes 
mellitus versus cold injury," and explained that this was 
because the Veteran's peripheral nerves were objectively normal 
on examination.  See Jones v. Shinseki, 23 Vet. App. 382, 391 
(2010) (holding that when an examiner provides a statement that 
etiology cannot be determined, the examiner should clearly 
identify what cannot be determined). 

The Veteran is competent to observe cold, numbness, tingling, 
burning, and pain in his hands and feet during his guard duty at 
Fort Dix, New Jersey, and thereafter.  The Veteran is likewise 
competent to observe that he was walking in snow that was above 
his knees.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

Additionally, the Board finds credible the Veteran's descriptions 
of his sensations during and immediately after walking in 
freezing weather and snow during service.

However, the Board finds that the credibility of the Veteran's 
assertion of continuous symptoms since that incident in service 
is outweighed by more probative evidence to the contrary.  
Although the Veteran has alleged, including in his July 2008 
letter, that he has experienced continuous bilateral hand and 
foot pain ever since getting frostbite during guard duty at Fort 
Dix in 1967 or 1968, he indicated in his March 1969 Report of 
Medical History at separation that he did not have, and had never 
had, foot trouble.  Moreover, at his March 1969 separation 
examination, the Veteran's upper extremities, lower extremities, 
and feet were all found to be normal on clinical evaluation.  The 
Board finds that the contemporaneous evidence-including the 
Veteran's own statements at separation-has greater probative 
value than subsequently reported history.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).

Furthermore, the Veteran did not obtain treatment for his claimed 
hand and foot disorder for nearly 30 years following his 
separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim).

The Board also finds that the Veteran's assertions that a doctor 
at Fort Dix diagnosed him with frostbite cannot constitute 
medical evidence to support a grant of service connection.  A 
layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Additionally, to the extent that the January 2003 VA examiner's 
report is construed as constituting a positive nexus opinion, the 
Board finds that it was based on incorrect facts.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The examiner opined that 
"My opinion is that it is at least as likely that the Veteran 
suffered a significant cold injury to his hands and feet at some 
time in his life as it is that there is some other explanation 
such as a spinal radiculopathy due to spurring at the neural 
foramina."  The Board does not question the examiner's 
conclusion that the Veteran suffered a significant cold injury to 
his hands and feet at some time in his life.  However, the most 
probative evidence of record, the Veteran's March 1969 Report of 
Medical History and Report of Medical Examination at separation, 
show that the Veteran's hand and foot symptoms were not present 
upon separation from service, and have not manifested 
continuously since his separation from service.  Thus, the most 
probative evidence shows that the "significant cold injury to 
his hands and feet" which occurred "at some time in his life" 
did not occur prior to separation from service.  38 C.F.R. 
§ 3.303(b); Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Finally, the Board notes that while regulations provide for 
presumptive service connection for organic residuals of 
frostbite, that presumption does not apply in this case because 
the Veteran is not a former prisoner of war who incurred 
frostbite in climatic conditions consistent therewith.  38 C.F.R. 
§ 3.309(c).

The preponderance of the evidence is against the award of service 
connection for residuals of frostbite (or cold injury) of the 
hands and feet; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for the residuals of frostbite (or cold 
injury) of the hands and feet is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


